Title: William Lee to Thomas Jefferson, 6 March 1820
From: Lee, William,Arganil
To: Jefferson, Thomas


					
						Respected & dear Sir/,
						
							Washington
							March 6. 1820
						
					
					Mr Arganil a respectable french homme de Lettres residing in Newport R.I. is anxious to procure the situation of professor of the French, Spanish & Italian languages in one of our Colleges for which I believe him eminently qualified. Thinking it possible that such a person may be wanted in the institution patronised by you I take the liberty to inclose for your perusal two or three of his letters to me and one of his essays entitled Apel à la Raison—He writes and speaks English very well—& as far as I can judge is every way qualified for the employment he solicits—He is very poor & is unpleasantly situated in a place where frenchmen are not liked particularly if they are not rich—Should there be any prospect of his success will you Sir have the goodness to write me on the subject—
					
						With the highest veneration I have the honor to be Your devoted
						
							Wm Lee
						
					
				